Case: 19-60632     Document: 00515753740         Page: 1     Date Filed: 02/23/2021




            United States Court of Appeals
                 for the Fifth Circuit                                  United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 19-60632                         February 23, 2021
                                                                          Lyle W. Cayce
                                                                               Clerk
   Roy Harness; Kamal Karriem,

                                                           Plaintiffs—Appellants,

                                      versus

   Delbert Hosemann, Secretary of State of Mississippi,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                               No. 3:17-CV-791


   Before Smith, Higginson, and Engelhardt, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Roy Harness and Kamal Karriem lost the right to vote in Mississippi
   when they were convicted of crimes enumerated in § 241 of the Mississippi
   Constitution. They claim that list was enacted with racially discriminatory
   intent in violation of the Fourteenth Amendment. But they are not the first
   to make that claim—over twenty years ago, we held that amendments to
   § 241 cured it of its discriminatory taint. Under the rule of orderliness, we
   are bound by that decision, so we affirm the summary judgment dismissing
   their claim.
Case: 19-60632         Document: 00515753740              Page: 2       Date Filed: 02/23/2021




                                          No. 19-60632


                                                I.
           From the Civil War until 1890, Mississippi denied the franchise to
   those convicted of any crime punishable by imprisonment in the state peni-
   tentiary.1 But in 1890, Mississippi replaced its generic description of disen-
   franchising crimes with a list of specific disenfranchising crimes: “bribery,
   burglary, theft, arson, obtaining money or goods under false pretenses, per-
   jury, forgery, embezzlement or bigamy.” Miss. Const. art. XII, § 241
   (1890). Its reason for doing so was discriminatory. The state made no secret
   of its motive: “Restrained by the federal constitution from discriminating
   against the negro race, the [1890 Mississippi constitutional] convention dis-
   criminated against its characteristics and the offenses to which its weaker
   members were prone.” Ratliff v. Beale, 20 So. 865, 868 (Miss. 1896). The
   convention believed that blacks were “given rather to furtive offenses than
   to the robust crimes of the whites,” so “[b]urglary, theft, arson, and obtain-
   ing money under false pretenses were declared to be disqualifications, while
   robbery and murder and other crimes in which violence was the principal
   ingredient were not.” Id.
           Mississippi amended § 241 in 1950, removing burglary from the list,
   and again in 1968, adding murder and rape. 1950 Miss. Laws 959–60; 1968
   Miss. Laws 1074–75. In both instances, § 241 was amended on two-thirds of
   both legislative houses’ agreeing on the newly worded section, and then
   approval of the new section by a simple majority of the whole electorate.



           1
             See THE REVISED CODE OF THE STATUTE LAWS OF THE STATE OF MIS-
   SISSIPPI 86, 618 (1871) (disenfranchising, through ch. 5, art. II, § 343, anyone convicted of
   “infamous crimes,” defined in ch. 59, art. XIII, § 2855, as “offences punished with death,
   or confinement in the penitentiary”); The Revised Code of the Statute Laws
   of the State of Mississippi 75, 796 (1880) (disenfranchising, through ch. 4, § 108,
   anyone convicted of “any felony,” defined in ch. 78, § 3104 as “offences punished with
   death, or confinement in the penitentiary”).




                                                2
Case: 19-60632       Document: 00515753740           Page: 3     Date Filed: 02/23/2021




                                      No. 19-60632


          Harness and Karriem are black citizens of Mississippi who have lost
   their right to vote because they have been convicted of crimes enumerated in
   § 241. They sued Mississippi’s Secretary of State, contending that § 241
   violates the Fourteenth Amendment because it was enacted with a discrim-
   inatory purpose. The district court entered summary judgment for the Sec-
   retary of State, reasoning that, per Cotton v. Fordice, 157 F.3d 388 (5th Cir.
   1998), the discriminatory taint of the 1890 provision was removed by the
   amendment processes in 1950 and 1968.

                                           II.
          Before discussing the merits, “we must assure ourselves of our juris-
   diction.” Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S.
   701, 718 (2007). The Secretary of State contends we lack jurisdiction on the
   basis of both standing and sovereign immunity.

                                           A.
          “To establish standing under Article III of the Constitution, a plaintiff
   must demonstrate (1) that he or she suffered an injury in fact that is concrete,
   particularized, and actual or imminent, (2) that the injury was caused by the
   defendant, and (3) that the injury would likely be redressed by the requested
   judicial relief.” Thole v. U.S. Bank N.A., 140 S. Ct. 1615, 1618 (2020). The
   Secretary of State acknowledges the plaintiffs’ injury in fact, averring instead
   that their injury is traceable not to him but to the county officials responsible
   for maintaining voter rolls.
          But that is not so. In Mississippi, “the ‘Statewide Elections Manage-
   ment System’ . . . constitute[s] the official record of registered voters in every
   county of the state.” Miss. Code Ann. § 23-15-165(1). “The Office of
   the Secretary of State . . . develop[s] and implement[s] the Statewide Elec-
   tions Management System so that the registrar and election commissioners
   of each county shall . . . [r]eceive regular reports of . . . convictions for disen-




                                            3
Case: 19-60632       Document: 00515753740              Page: 4    Date Filed: 02/23/2021




                                       No. 19-60632


   franchising crimes that apply to voters registered in the county.” Id.
   § 23-15-165(2)(c). Thus, under Mississippi law, the office of the Secretary of
   State “ha[s] a role in” removing convicted felons from the voter rolls “and
   is in a position to redress it at least in part.”2

                                             B.
          For a similar reason, the Secretary of State’s objection that the suit is
   barred by sovereign immunity cannot be sustained. “Suits for injunctive or
   declaratory relief are allowed against a state official acting in violation of fed-
   eral law if there is a sufficient connection to enforcing an allegedly unconsti-
   tutional law.” Tex. Democratic Party, 978 F.3d at 179 (quotation omitted).
   We have “not spoken with conviction about all relevant details of the ‘con-
   nection’ requirement,” but if there is a “a ‘special relationship’ between the
   state actor and the challenged statute,” there is certainly a sufficient connec-
   tion. Id. That is the case here. The Secretary of State is charged by state law
   with “develop[ing] and implement[ing] the Statewide Elections Manage-
   ment System,” which serves as the “official record of registered voters in
   every county of the state.”         Miss. Code Ann. § 23-15-165(2), (1).
   County-level officials may also exercise control over voter rolls, but that does
   not reduce the Secretary of State’s connection to the enforcement of § 241.

                                            III.
          States are permitted to disenfranchise felons. U.S. Const. amend
   XIV, § 2; Richardson v. Ramirez, 418 U.S. 24, 54 (1974). But the Constitution
   forbids such provisions where their “original enactment was motivated by a
   desire to discriminate against blacks on account of race and the [provision]



          2
            Tex. Democratic Party v. Abbott, 978 F.3d 168, 178 (5th Cir. 2020) (opining on
   Texas’s election law), cert. denied, 2021 WL 78479 (U.S. Jan. 11, 2021) (No. 19–1389).




                                             4
Case: 19-60632         Document: 00515753740              Page: 5       Date Filed: 02/23/2021




                                          No. 19-60632


   continues to this day to have that effect.”3 The plaintiffs contend that the
   portions of § 241 traceable to its original enactment in 18904 are unconsti-
   tutional because they were enacted with that precise unconstitutional motive.
           We do not write on a blank slate. In Cotton, 157 F.3d at 391, we held
   that amendments to § 241 in 1950 and 1968 “superseded the [1890] provision
   and removed the discriminatory taint associated with the original version.”
   We recognized that “§ 241 was enacted in an era when southern states dis-
   criminated against blacks by disenfranchising convicts for crimes that, it was
   thought, were committed primarily by blacks” and that Mississippi selected
   the crimes listed in § 241 for that reason. Id. On the other hand,
                Section 241, as enacted in 1890, was amended in 1950, re-
           moving “burglary” from the list of disenfranchising crimes.
           Then, in 1968, the state broadened the provision by adding
           “murder” and “rape”—crimes historically excluded from the
           list because they were not considered “black” crimes. Amend-
           ing § 241 was a deliberative process. Both houses of the state
           legislature had to approve the amendment by a two-thirds vote.
           The Mississippi Secretary of State was then required to publish
           a full-text version of § 241, as revised, at least two weeks before
           the popular election. Finally, a majority of the voters had to
           approve the entire provision, including the revision. Because
           Mississippi’s procedure resulted both in 1950 and in 1968 in a
           re-enactment of § 241, each amendment superseded the previ-
           ous provision and removed the discriminatory taint associated


           3
             Hunter v. Underwood, 471 U.S. 222, 233 (1985); see also United States v. Fordice,
   505 U.S. 717, 728 (1992) (requiring states to “eradicate[] policies and practices traceable
   to” their prior racially-motivated actions); Ramos v. Louisiana, 140 S. Ct. 1390, 1410 (2020)
   (Sotomayor, J., concurring) (noting that a statute’s legacy of racial animus may persist so
   long as the “States’ legislatures never truly grappled with the laws’ sordid history in re-
   enacting them”).
           4
             That is, the crimes enumerated in § 241 besides rape and murder, which were
   added in 1968.




                                                5
Case: 19-60632          Document: 00515753740              Page: 6      Date Filed: 02/23/2021




                                           No. 19-60632


          with the original version.
   Id. (footnote and citations omitted). In other words, as stated in Cotton, “by
   amendment, a facially neutral provision like § 241 might overcome its odious
   origin,” and § 241 did. Id.
          The plaintiffs offer three reasons we are not bound by Cotton, but none
   works. First, the plaintiffs suggest that evidence of the actual ballots with
   which voters approved the 1950 and 1968 amendments, and introduced for
   the first time in this case demonstrate that voters did not have “the option of
   re-enacting or repealing the remainder of the original list of disqualifying
   crimes. Instead, their only options were to vote ‘For Amendment’ or
   ‘Against Amendment.’” But Cotton relied not on the particular options with
   which voters were presented but, instead, on the “deliberative process” used
   to amend § 241. Cotton, 157 F.3d at 391.5
          Second, the plaintiffs maintain that because of the racial composition
   of the Mississippi legislatures and general resistance to desegregation in Mis-
   sissippi at the times of the amendments, they “could not plausibly be consid-
   ered steps taken to ‘remove[] the discriminatory taint associated with the
   original [1890] version.’” (quoting Cotton, 157 F.3d at 391). Cotton did leave



          5
              Recently, Cotton’s reasoning was described as relying on the deliberative process:
             Both [the 1950 and 1968] amendments involved, first, a deliberative
          process that required two-thirds votes of both houses of the state legislature
          and, second, assent of the majority of Mississippi voters to ‘the entire
          provision, including the revision.’ Cotton, 157 F.3d at 391–92. In light of
          that process, we explained that section 241 in its then-present form could be
          considered unconstitutional only if the amendments were themselves
          adopted with discriminatory purpose.
   Veasey v. Abbott, 888 F.3d 792, 821 (5th Cir. 2018) (Graves, J., concurring in part and
   dissenting in part) (emphasis added).




                                                 6
Case: 19-60632        Document: 00515753740          Page: 7    Date Filed: 02/23/2021




                                      No. 19-60632


   open the possibility that § 241 would be unconstitutional “if the amendments
   were adopted out of a desire to discriminate against blacks.” Id. at 392. But
   the plaintiffs don’t offer any evidence that that was so besides general Mis-
   sissippi history fully available to the Cotton court. And, despite that history,
   the Cotton panel was convinced that the 1968 amendment adding crimes that
   were excluded in 1890 because “they were not considered ‘black’ crimes”
   was sufficient to cure the discriminatory taint of the entire provision. Id.
   at 391.
             Finally, the plaintiffs posit that Cotton was abrogated by Abbott v.
   Perez, 138 S. Ct. 2305 (2018), at least as to the parts of § 241 traceable to 1890.
   Perez described Hunter as rejecting the theory that, after certain discrimina-
   tory disenfranchising offenses were removed from Alabama’s constitution,
   “the parts that remained,” were cured of their taint, “because the amend-
   ments did not alter the intent with which the article, including the parts that
   remained, had been adopted.” Id. at 2325. But Cotton had already distin-
   guished the process of constitutional change at issue in Hunter—courts’
   declaring certain aspects of the provision unconstitutional—from the delib-
   erative legislative amendments at issue here. Cotton, 157 F.3d at 391 n.8.
   Perez’s phrase “the parts that remained” refers to the parts of the Alabama
   constitution that were still enforceable following judicial decisions, not to the
   parts of a provision that are historically traceable to an earlier enactment.
             Under the rule of orderliness, “an intervening change in the law must
   be unequivocal, not a mere ‘hint’ of how the Court might rule in the future.”
   United States v. Tanksley, 848 F.3d 347, 350 (5th Cir. 2017) (quoting United
   States v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013)). The statement in Perez
   is not enough.
             AFFIRMED.




                                           7